Citation Nr: 0615851	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic service disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted service connection 
for PTSD with an evaluation of 50 percent effective June 
2003, the date of the veteran's claim.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of disturbances in 
motivation and mood, as well as difficulty in establishing 
and maintaining effective work and social relationships.

2.  The veteran's PTSD is not productive of symptoms such as 
obsessional rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near- continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.126. 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

The symptoms cited above for the 50 percent, 70 percent, and 
100 percent ratings follow the phrase "such symptoms as" 
which indicates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, the Board is not required to find the presence 
of all, most, or even some, of the enumerated symptoms for 
any particular rating.  The list of symptoms merely provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  The Board must consider all symptoms of the 
veteran's condition which affect the level of occupational 
and social impairment.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned.  Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002). 

A global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The Board observes that the words "moderate" and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Although the word "moderate" is 
not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary 871 (3d Coll. 
ed. 1988).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Analysis.  Based on the evidence of record (which includes 
the report of a VA examination, VA treatment records dating 
from April 2003 to February 2005, the September 2003 hearing 
testimony, and written statements from the veteran's wife) 
the veteran's symptoms do not rise to the level of severity 
contemplated by a rating of 70 percent.

A compensation and pension (C&P) examination done by VA in 
September 2003 reflects that the veteran was rather 
dysphoric; however, the examiner noted that the veteran's 
thought processes and associations were logical and tight, 
with no loosening of associations or confusion.  The veteran 
was also noted to be "generally oriented in all spheres," 
and to have good insight and adequate judgment.  In addition, 
the examiner reported that the veteran's speech was "within 
normal limits with regard to rate and rhythm."  These 
findings are not consistent with a rating evaluation of 70 
percent, which contemplates symptoms that include 
deficiencies in judgment and thinking, and spatial 
disorientation. 

In addition to C&P findings, VA treatment records 
consistently show that the veteran is attentive to his 
appearance and hygiene, and that his speech is within normal 
limits.  These findings are not consistent with a rating 
evaluation of 70 percent, which describes symptoms that 
include intermittently illogical, obscure, or irrelevant 
speech; spatial disorientation; and neglect of personal 
appearance and hygiene.  Treatment records also contain the 
following GAF scores:

         GAF	DATE
51	February 2005
51	October 2004
51	July 2004
51	March 2004
51	December 2003
51	September 2003 (VA treatment notes)
48	September 2003 (C&P examination)
51	July 2003
51	June 2003
41	May 2003
31	April 2003 (Veterans Center Intake Assessment)

These scores show that the veteran has been consistently 
functioning for the past three years at a level commensurate 
with a GAF of 51, which indicates no more than moderate 
difficulty in social and occupational functioning.  In fact, 
during the May 2005 Board hearing the veteran testified that 
he has been self employed for the past five years doing 
remodeling and repair work, and that he participates in some 
social pasttimes, including dining out and participating in 
church events.  He testified that he has problems with anger 
management, but said that has learned how to control his 
temper, and that he has learned to avoid confrontations by 
staying away from people that irritate him.  He reports some 
suicidal ideation; however, treatment records consistently 
reflect "no psychosis" and "no intent."  He also testified 
that he is hypervigilant and has some trouble sleeping, but 
admits that he is able to sleep with medication.  Treatment 
records dated in February 2005 confirm that the veteran 
sleeps an average of 7 hours per night, but note that 
"nightmare activity persists."

In statements received from the veteran's wife in March and 
September 2004, she reports that the veteran was "often full 
of rage and anger beyond what was ordinary" and would have 
"vivid nightmares" during the early years of their 
marriage, but allows that the veteran has improved with age.  
She reports that the veteran is self employed as a 
builder/remodeler, but says that "his ability to manage his 
business and to figure and contract the type of work that his 
job requires is becoming more and more difficult for him to 
accomplish."  She also reports that the veteran has trouble 
remembering things, and says that the veteran has 
"compensated for his inability to remember by writing 
everything down."  According to the veteran's wife, "his 
[the veteran's] normal mental acuity has diminished, as one 
would expect with the normal aging process."  

During the May 2005 hearing the veteran's wife also testified 
that the veteran does not like to go to town, and that he 
prefers to stay at home rather than go to church or out to 
eat.  

The Board finds the lay evidence provided by the veteran's 
wife to be competent as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  While this evidence 
shows that the veteran may have impairment of short-and long-
term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, these symptoms are adequately reflected 
by a rating evaluation of 50 percent.  Based on all of the 
evidence of record, a rating in excess of 50 percent is not 
warranted at this time. 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in July 2003, June 2004, 
and March 2005 essentially satisfied the duty to notify 
provisions.  Service medical records have been obtained and 
made a part of the file.  VA treatment records have also been 
obtained and made a part of the file.  In addition, the 
veteran underwent a VA examination in September 2003, the 
report of which is of record.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


